Citation Nr: 0404960	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.

3.  Entitlement to a higher initial evaluation for service-
connected status post right knee anterior cruciate ligament 
reconstruction, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from August 1995 to July 2000.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board has determined that additional development is 
required in this case prior to any final appellate review.  
Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
you if further action is required on your part. 

The Board further observes that in his November 2001 notice 
of disagreement, the veteran appears to have raised a claim 
for entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.


REMAND

The veteran was last afforded a VA examination of his right 
knee in September 2000, and underwent his last complete VA 
audiological evaluation in September 2001.  In his March 2003 
substantive appeal to the Board, the veteran averred that 
although the aforementioned VA examination results may have 
been appropriate for the time at which these evaluations were 
conducted, these results should not be considered 
representative of his current level of right knee and 
bilateral hearing impairment.  The Board agrees, and finds 
that the veteran should be afforded new VA examinations in 
order to ascertain the current level of severity of his right 
knee disability and hearing loss.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  



Accordingly, this case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The letter should request the 
veteran to identify any additional 
medical evidence, VA and non-VA, relevant 
to his knee and hearing loss claims.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  

3.  The veteran should be afforded a new 
VA orthopedic examination in order to 
determine the current level of right knee 
impairment.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

Any indicated testing, including range of 
active and passive motion studies 
(expressed in degrees), should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

4.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current level of right and 
left ear hearing impairment.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
report hearing loss thresholds in 
decibels at 500, 1000, 2000, 3000 and 
4000 Hertz in each ear, as well as speech 
recognition percentages using the 
Maryland CNC scale.  The examiner should 
also report the average threshold loss at 
1000, 2000, 3000 and 4000 Hertz for each 
ear.  If right ear hearing loss is 
identified, the examiner is requested to 
comment on the etiology of such, to 
include providing an opinion as to 
whether it is at least as likely as not 
related to the veteran's active service.  
All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.  

5.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its 
implementing regulations is completed, 
consistent with all governing legal 
authority.  

6.  When the development requested above 
has been completed, the case should again 
be reviewed on the basis of all evidence 
received since the last adjudication of 
record.  If any benefit sought on appeal 
is not granted in its entirety, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of these claims, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument which he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


